The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Claim 1 recites the limitation “a first contact layer disposed on a first side of the waveguide column that is doped with a P-type dopant; and a second contact layer disposed on a second side of the waveguide column that is doped with an N-type dopant” which refers to the first side and the second side of the waveguide column, as defined by the preceding portion of the claims. Besides, the use of the pattern “that is doped” creates an ambiguity – it is not clear whether the word “doped” modifies the first/second side of the first/second contact layer. For the purposes of this Action and in accordance with the instant specification the limitation is interpreted as “a first contact layer disposed on the first side of the waveguide column and doped with a P-type dopant; and a second contact layer disposed on the second side of the waveguide column and doped with an N-type dopant”.
Claim 10 recites the limitation “the width” in which the article “the” causes an insufficient antecedent basis issue and appears to have a typographical error. For the purposes of this Action, the limitation is interpreted as “a width”. 
Claim 15 recites the limitation “waveguide material” which has a typographical error/omission. For the purposes of this Action, the limitation is interpreted as “a waveguide material”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 – 8, 10 – 12, 14, 15, and 17 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al (US 2017/0269391 A1).
Regarding claim 1, Feng discloses (Fig. 7; para. 0033 – 0086) a modulator (“The optical device includes a modulator” at para. 0046) comprising (with reference to Figs. 5A and 7B): 
a (ridge-shaped) waveguide 16 (“The device includes one or more waveguides 16 that carry light signals” at para. 0036) comprising a waveguide column/ridge 22 comprising a waveguide material (e.g., GeSi; para. 0052), the waveguide column 22 having a first side (e.g., the left vertical side of 22 in Figs. 5A and 7B) and an opposite second (right) side, the first and second sides extending out from a substrate 20 (as seen in Figs. 5A and 7B); 
a first (left) contact layer 40 disposed on the first (left) side of the waveguide column 16 and doped with a P-type dopant (“Each of the doped regions 40 can be an N-type doped region or a P-type doped region. For instance, each of the N-type doped regions can include an N-type dopant and each of the P-type doped regions can include a P-type dopant” at para. 0048); and 
a second (right) contact layer 40 disposed on the second (right) side of the waveguide column 22 and doped with an N-type dopant (para. 0048).  
Regarding claims 3 and 4, Feng teaches that the p-type dopant can be boron and the n-type dopant can be phosphorus (“… suitable dopants for N-type regions include, but are not limited to, phosphorus and/or arsenic. Suitable dopants for P-type regions include, but are not limited to, boron” at para. 0049).  
Regarding claim 5, Feng teaches that the first contact layer is doped with at least 1 x 1016 per cubic centimeter of the P-type dopant (e.g., 1 x 1017 cm-3; para. 0049) and the second contact layer is doped with at least 1 x 1016 per cubic centimeter of the N-type dopant (e.g., 1 x 1017 cm-3; para. 0049).  
Regarding claim 6, Feng teaches (Fig. 7B) that the disclosed modulator further comprises an insulating layer 52,54 deposited on (a) a surface of the first (left) contact layer 40 opposite the waveguide column 16 and (b) a surface of the second (right) contact layer 40 opposite the waveguide column 16 (“In some instances, a single layer of material can serve as both a cladding 54 and an insulating layer 52. Although the insulating layer 52 is shown as a single layer of material, the insulating layer 52 can include or consist of multiple layers of material.” at para. 0060).  
Regarding claim 7, Feng teaches (Fig. 7B) that that the disclosed modulator further comprises a heater 50,60 disposed adjacent one of the first (left) contact layer 40 or the second (right) contact layer 40. 
Regarding claim 8, Feng teaches (Fig. 7B) that an oxide layer 64 deposited on the insulating layer 52,54 (“As is evident in FIG. 7B, a protective layer 64 can optionally be formed over the above devices … Suitable protective layers include, but are no limited to… aluminum oxide” at para. 0079).  
Regarding claim 10, Feng teaches that a width W (as identified in Fig. 5A) of the waveguide column 16 between the first side and the second side is less than one micron, e.g., 0.6 m (“The width of the top of the modulator is labeled W in FIG. 5A. In some instances, W is less than 1.6 m, 1.4 m, or 1.2 m and/or greater than 0.8 m, 0.6 m, or 0.4 m” at para. 0074).  
As an aside and relevant comment, it is noted that Feng states that the waveguide material and the first and second contact layers 40 collectively a PIN junction (para. 0048) which is exactly the same type as that of the instant application (“in various embodiments, the width w of the waveguide column 110 may be 0.8 microns or less and the waveguide 100 may be a functional PIN junction” at para. 0224 of the instant application).
Regarding claim 11, Feng teaches that the waveguide material comprises GeSi (“A suitable semiconductor for use with modulators employed in communications applications includes Ge1-xSix (germanium-silicon) where x is greater than or equal to zero” at para. 0052).  
Regarding claim 12, Feng teaches (Fig. 7B) that the disclosed modulator further comprises a first (left) contact 44 and a second (right) contact44, wherein the first (left) contact 44 is in electrical communication with the first (left) contact layer 40 (via an opening/window in the insulating layer 52,54) and the second (right) contact 44 is in electrical communication with the second (right) contact layer 40 (“… each electrical conductor 44 contacts a portion of a doped region 40 that is in the slab region of the electro-absorption medium 27” at para. 0050).  
Regarding claim 14, Feng teaches (Fig. 7B) that the waveguide is configured for passing light having a wavelength in a range of 1260 - 1670 nm (“A suitable semiconductor for use with modulators employed in communications applications includes Ge1-xSix (germanium-silicon) where x is greater than or equal to zero … when x is zero, the modulator is suitable for a range of 1610-1640 nm. Increasing the value of x can shift the range of wavelengths to lower values. For instance, an x of about 0.005 to 0.01 is suitable for modulating in the c-band (1530-1565 nm)” at para. 0052).  
Regarding claim 15, Feng discloses (Fig. 7; para. 0033 – 0086) a modulator (“The optical device includes a modulator” at para. 0046) comprising (with reference to Figs. 5A and 7B): 
a substrate 20; 
a waveguide material (e.g., GeSi; para. 0052) deposited onto the substrate 20 and formed into a waveguide column/ridge 22; 
a first contact layer 40 (e.g., the left 40 in Fig. 7B) doped with a P-type dopant (para. 0048) and deposited on a first (left) side of the waveguide column 22; 
a second (right) contact layer 40 doped with an N-type dopant (para. 0048) and deposited on a second (right) side of the waveguide column; and 
first and second contacts 44, the first (left) contact 44 being in electrical communication with the first (left) contact layer 40 and the second (right) contact 44 being in electrical communication with the second (right) contact layer 44 (para. 0050).  
Regarding claim 17, Feng teaches expressly all of the recited limitations, as detailed above for claims 6 and 7.
Regarding claim 18, Feng teaches expressly all of the recited limitations, as detailed above for claims 8 and 9.
Regarding claims 19 and 20, Feng teaches expressly all of the recited limitations, as detailed above for claims 10 and 5 respectively.

Claims 1, 3 – 6, 10 – 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rickman et al (US 2019/0179177 A1).
Regarding claim 1, Rickman discloses (Figs. 2B, 3P, and 7- 11; para. 0066 – 0079 and 0084 – 0101) a modulator (para. 0014) comprising (with reference to Fig. 2B): 
a (ridge-shaped) waveguide 105 (para. 0069 and 0070) comprising a waveguide column/ridge 205 comprising a waveguide material (e.g., GeSi; para. 0070), the waveguide column 105 having a first side (e.g., the left vertical side of 205) and an opposite second (right) side, the first and second sides extending out from a substrate 201 (as seen in Fig. 2B; para. 0069); 
a first (left) contact layer 208 disposed on the first (left) side of the waveguide column 205 and doped with a P-type dopant (para. 0070 and 0077); and 
a second (right) contact layer 209 disposed on the second (right) side of the waveguide column 205 and doped with an N-type dopant (para. 0070 and 0077).  
Regarding claims 3 and 4, Rickman teaches that the p-type dopant can be boron and the n-type dopant can be phosphorus (para. 0077 and 0078).  
Regarding claim 5, Rickman teaches that the first contact layer is doped with at least 1 x 1016 per cubic centimeter of the P-type dopant (e.g., 1 x 1017 cm-3; 2nd row of Table 1) and the second contact layer is doped with at least 1 x 1016 per cubic centimeter of the N-type dopant (e.g., 1 x 1017 cm-3; 1st row of Table 1).  
Regarding claim 6, Rickman teaches (Fig. 2B) that the disclosed modulator further comprises an insulating layer 206 deposited on (a) a surface of the first contact layer 208 opposite the waveguide column 205 and (b) a surface of the second contact layer 209 opposite the waveguide column 205 (para. 0069).  
Regarding claim 10, Rickman teaches that a width of the waveguide column 205 between the first side and the second side is less than one micron, e.g., 0.8 m (“The width of the rib waveguide (i.e. the horizontal distance between the parts of the first and second doped regions which extend up the side of the intrinsic part 205) may be around 0.8 m” at para. 0071).  
As an aside and relevant comment, it is noted that Feng states that the waveguide material and the first and second contact layers 208,209 collectively a PIN junction (para. 0071) which is exactly the same type as that of the instant application (“in various embodiments, the width w of the waveguide column 110 may be 0.8 microns or less and the waveguide 100 may be a functional PIN junction” at para. 0224 of the instant application).
Regarding claim 11, Rickman teaches that the waveguide material comprises GeSi (para. 0070).  
Regarding claim 12, Rickman teaches (Fig. 2B) that the disclosed modulator further comprises a first contact 232a and a second contact 232b, wherein the first contact 232a is in electrical communication with the first contact layer 208 (via an opening/window in the insulating layer 206; para. 0071) and the second contact 232b is in electrical communication with the second contact layer 209 (via an opening/window in the insulating layer 206; para. 0071).  
Regarding claim 14, Rickman teaches (Fig. 2B) that the waveguide 105 is configured for passing light having a wavelength (e.g., 1,310 nm) in a range of 1260 - 1670 nm (“Such a device may be operable at an optical wavelength of 1310 nm” at para. 0019).  
Regarding claim 15, Rickman discloses (Figs. 2B, 3P, and 7- 11; para. 0066 – 0079, and 0084 – 0101) a modulator (para. 0014) comprising (with reference to Fig. 2B): 
a substrate 201,203; 
a waveguide material (e.g., GeSi; para. 0070) deposited onto the substrate 201,203 and formed into a waveguide column/ridge 205; 
a first contact layer 208 doped with a P-type dopant (para. 0070 and 0077) and deposited on a first (left) side of the waveguide column 205; 
a second (right) contact layer 209 doped with an N-type dopant (para. 0070 and 0077) and deposited on a second (right) side of the waveguide column 205; and 
first and second contacts 232a,232b, the first contact 232a being in electrical communication with the first contact layer 208 (via an opening/window in the insulating layer 206; para. 0071) and the second contact 232b being in electrical communication with the second contact layer 209 (via an opening/window in the insulating layer 206; para. 0071).  
Regarding claims 19 and 20, Rickman teaches expressly all of the recited limitations, as detailed above for claims 10 and 5 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Rickman.
Regarding claims 2 and 16, Feng teaches that the disclosed modulator is formed on a silicon material platform (“In one example, the device is constructed on a silicon-on-insulator wafer. A silicon-on-insulator wafer includes a silicon layer that serves as the light-transmitting medium 18” at para. 0038), but does not detail suitable/workable material choices for the first (left) contact layer 40 and second (right) contact layer 40. However, Rickman discloses (Figs. 7 – 9; para. 0084 – 0098) an optical modulator having essential structural features similar to those in Feng and comprising:
a (ridge-shaped) waveguide comprising a waveguide column 712a,712b comprising a waveguide material M1,M2 (“… the ridge of the waveguide is formed from a lower ridge portion 712a and an upper ridge portion 712b” at para. 0087), the waveguide column 712a,712b having a first (left) side and an opposite second (right) side, the first and second sides extending out from a substrate 701; 
a first contact layer 713c disposed on a first (left) side of the waveguide column 712a,712b and doped with a P-type dopant (para. 0038, 0086, 0090, and 0092); and 
a second contact layer 714c disposed on a second (right) side of the waveguide column 712a,712b and doped with an N-type dopant (para. 0038, 0086, 0090, and 0092).
Rickman expressly teaches that the first contact layer 713c and second contact layer 714c can each comprise at least one of crystalline silicon or amorphous silicon with dopants (composition) (“… the first upper sidewall portion 713c is formed of crystalline or amorphous silicon” at para. 0097 and “the second upper sidewall portion 714c and so these regions are also formed of crystalline or amorphous silicon” at para. 0098). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first (left) contact layer 40 and second (right) contact layer 40 in Feng can each comprise at least one of crystalline silicon or amorphous silicon with dopants (composition), as a matter of suitable/workable material choices that are generally suggested by Feng and expressly cited by Rickman. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Roth et al (US 2017/0351124 A1).
Regarding claim 9, Feng teaches only a heater 60 (as detailed above for claim 6), but does not expressly teach a heat sink/radiator. However, Roth discloses (Figs. 1 and 2; para. 0020 – 0041) an optical modulator 100 comprising a waveguide 104 (para. 0026), a heater 202 embedded in an insulating /dielectric layer 118 (as seen in Fig. 2; para. 0030 and 0035), and a radiator embedded in a proximity of the waveguide 104 (within region 106,118; para. 0041) in order to dissipate heat. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical modulator of Feng can additionally comprise, in accordance with the teachings of Roth, in order to dissipate heat generated by the heater (according to para. 0041 of Roth) and thereby decrease a response time of thermo-optic tuning of the modulator. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Bowers (US 2015/0055911 A1).
Regarding claim 13, Feng does not detail a variety of suitable/workable applications of the disclosed silicon-based modulator, including the application in a wavelength-division-multiplexed (WDM) system. However, Bowers discloses (Figs. 1, 10, and 12; Abstract; para. 0009, 0028 – 0031, 0052, 0053, and 0055 – 0059) a WDM structure comprising an integrated circuit (Figs. 10 and 12) that is formed in a silicon chip 1200 and comprises a plurality of modulators 1220 – 1226 and a multiplexer 1228, wherein each modulator processes a WDM channel with an individual/different wavelength. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical modulator of Feng can be configured as a WDM modulator for operation in a WDM system/circuit, as a suitable/workable application explicitly illustrated by Bowers. WDM systems increase/improve their aggregated transmission capacity by employing a plurality of wavelength channels (each channel modulated/encoded by a corresponding optical modulator).  

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman.
Regarding claims 2 and 16, Rickman teaches (Figs. 7 – 9; para. 0084 – 0098) a modulator embodiment wherein the (ridge-shaped) waveguide comprises a waveguide column 712a,712b comprising a waveguide material M1,M2 (“… the ridge of the waveguide is formed from a lower ridge portion 712a and an upper ridge portion 712b” at para. 0087), the waveguide column 712a,712b having a first (left) side and an opposite second (right) side, the first and second sides extending out from a substrate 701; 
a first contact layer 713c disposed on a first (left) side of the waveguide column 712a,712b and doped with a P-type dopant (para. 0038, 0086, 0090, and 0092); and 
a second contact layer 714c disposed on a second (right) side of the waveguide column 712a,712b and doped with an N-type dopant (para. 0038, 0086, 0090, and 0092).
Rickman expressly teaches that the first contact layer 713c and second contact layer 714c can each comprise at least one of crystalline silicon or amorphous silicon with dopants (composition) (“… the first upper sidewall portion 713c is formed of crystalline or amorphous silicon” at para. 0097 and “the second upper sidewall portion 714c and so these regions are also formed of crystalline or amorphous silicon” at para. 0098). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulator embodiment in Fig. 2B can have the same materials choices as those in Fig. 7, as suitable/workable material choices. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman in view of Feng.
Regarding claims 7 and 17, while Rickman does not teach that the optical modulator can further comprise a heater, Feng teaches (Fig. 7B) that that the disclosed modulator further comprises a heater 50,60 disposed adjacent one of the first (left) contact layer 40 or the second (right) contact layer 40. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical modulator of Rickman can further comprise, in accordance with the teachings of Feng, in order to enable thermo-optic tuning/control of an operational wavelength of the modulator (para. 0002 of Feng). 
Regarding claim 8, the Rickman – Feng combination considers (Fig. 7B of Feng) that an oxide layer 64 deposited on the insulating layer 52,54 (“As is evident in FIG. 7B, a protective layer 64 can optionally be formed over the above devices … Suitable protective layers include, but are no limited to… aluminum oxide” at para. 0079).  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman in view Feng, and further in view of Roth.
Regarding claims 9 and 19, the Feng – Rickman combination considers only a heater 60 (as detailed above for claim 6), but does not expressly teach a heat sink/radiator. However, Roth discloses (Figs. 1 and 2; para. 0020 – 0041) an optical modulator 100 comprising a waveguide 104 (para. 0026), a heater 202 embedded in an insulating /dielectric layer 118 (as seen in Fig. 2; para. 0030 and 0035), and a radiator embedded in a proximity of the waveguide 104 (within region 106,118; para. 0041) in order to dissipate heat. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical modulator of the Feng – Rickman combination can additionally comprise, in accordance with the teachings of Roth, in order to dissipate heat generated by the heater (according to para. 0041 of Roth) and thereby decrease a response time of thermo-optic tuning. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman in view of Bowers.
Regarding claim 13, Rickman does not detail a variety of suitable/workable applications of the disclosed silicon-based modulator, including the application in a wavelength-division-multiplexed (WDM) system. However, Bowers discloses (Figs. 1, 10, and 12; Abstract; para. 0009, 0028 – 0031, 0052, 0053, and 0055 – 0059) a WDM structure comprising an integrated circuit (Figs. 10 and 12) that is formed in a silicon chip 1200 and comprises a plurality of modulators 1220 – 1226 and a multiplexer 1228, wherein each modulator processes a WDM channel with an individual/different wavelength. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical modulator of Rickman can be configured as a WDM modulator for operation in a WDM system/circuit, as a suitable/workable application explicitly illustrated by Bowers. WDM systems increase/improve their aggregated transmission capacity by employing a plurality of wavelength channels (each channel modulated/encoded by a corresponding optical modulator).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0293971 A1
US 2020/0012043 A1
US 6,345,131 B1
US 9,798,166 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896